DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 62-66 are interpreted as being drawn to a method for suppressing or treating a subject having all of the conditions recited in claim 62 as the last two sets of conditions are separated by the term “and”.

Claim Objections
Claims 8 and 38 are objected to because of the following informalities:  the term “herein” appears to be a typographical error. The term has been interpreted as “wherein”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) “an agent that increases intracellular coenzyme A levels. This judicial exception is not integrated into a practical application because “an agent that increases intracellular coenzyme A levels”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites an agent that increases intracellular coenzyme A levels, which as explained by the specification reads upon coenzyme A or biosynthetic precursors thereof such a pantothenic acid. As evidenced by Leonardi et al. Progress in Lipid Research (2005), Vol. 44, pages 125-153, coenzyme A or biosynthetic precursors thereof such a pantothenic acid occur naturally. See pages 126-128.
A composition comprising coenzyme A or biosynthetic precursors thereof is a nature-based product, so it is compared to its closest naturally occurring counterpart (coenzyme A or biosynthetic precursors thereof in their natural state) to determine if it has markedly different characteristics.  Because there is no indication in the record that isolation of coenzyme A or biosynthetic precursors thereof has resulted in a marked difference in structure, function, or other properties as compared to its counterpart, a composition comprising coenzyme A or a biosynthetic precursor thereof is a product of nature exception.  
No additional elements are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9-10, 35-37, 39, and 62-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, and 37, the text “an agent that increases intracellular coenzyme A levels” renders claims reading upon said text indefinite as this limitation merely states a functional characteristic without providing any indication about how the functional characteristic is provided.  There is nothing inherently wrong with defining some part of an invention in functional terms; however, a functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used.  Functional descriptions of chemical compounds/compositions must be coupled with a known or disclosed correlation between function and structure.  
Regarding claims 7, 36, 63, 64, and 65, the term “the agent” renders claims reading upon said term indefinite as the agent is not identified by chemical structure, chemical name, or the like. Thus, one of ordinary skill in the art would not have been apprised of the structure(s) required to perform the function(s) appearing after said term.
Regarding claim 35, the text “an agent that increases alternative macrophage activation” renders claims reading upon said text indefinite as this limitation merely states a functional characteristic without providing any indication about how the functional characteristic is provided. There is nothing inherently wrong with defining some part of an invention in functional terms; however, a functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used.  Functional descriptions of chemical compounds/compositions must be coupled with a known or disclosed correlation between function and structure.  
Regarding claim 62, the text “an agent that decreases alternative macrophage activation” renders claims reading upon said text indefinite as this limitation merely states a functional characteristic without providing any indication about how the functional characteristic is provided. There is nothing inherently wrong with defining some part of an invention in functional terms; however, a functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used.  Functional descriptions of chemical compounds/compositions must be coupled with a known or disclosed correlation between function and structure.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-10, 35-37, and 39 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sakamoto et al. US 2010/0028319 A1 (Sakamoto).
Sakamoto relates to an agent for preventing, ameliorating, or therapeutically-treating diabetes and diabetic complications, a glycemic control agent, an insulin secretion-promoting agent, a composition used in combination with a pharmaceutical for therapeutically-treating diabetes or a diabetic complication, a diabetic diet, and various kinds of compositions containing them [0001]. Sakamoto teaches an agent for preventing, ameliorating, or therapeutically-treating diabetes and diabetic complications, a glycemic control agent, or an insulin secretion-promoting agent, each of which contains reduced coenzyme A as an active ingredient [0042]. Another aspect of Sakamoto is a diabetic diet, a food, a pharmaceutical, a quasi-drug, a nutrition supplement, a veterinary pharmaceutical, a pet food, a feed, or a feed organism, each of which contains the foregoing agent. Still another aspect of Sakamoto is a method for treating diabetes or a diabetic complication using the composition of the present invention. Sakamoto further teaches oral administration of the composition [0051], [0076 – 0080].
Reduced coenzyme A (e.g., an active analog of coenzyme A) is embraced by “an agent that increases intracellular coenzyme A levels” and/or “an agent that increases alternative macrophage activation”. Diabetes or a diabetic complication is embraced by “a disease or condition selected from diet-induced obesity, inflammation-related metabolic disorders, metabolic syndrome, sepsis, rheumatoid arthritis, eczemas, allergic or atopic dermatitis, and an inflammatory condition of the eye”. Sakamoto further teaches oral administration of the composition. Thus, Sakamoto teaches all of the instantly claimed elements.
Regarding the clause(s) “wherein increasing alternative…resolves an immune response in the subject”, “wherein the suppression or resolution…or radiation damage”, and “wherein increasing alternative…treats a parasitic infection”, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. A “wherein” clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04. In the instant case, the clause(s) simply expresses the intended result of a process step positively recited.
Thus, claims 1-6, 9-10, 35-37, and 39 are anticipated.
Claim(s) 1-5, 7-10, and 35-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Musselman et al. Journal of Lipid Research (2016), Vol. 57, pages 380-387 (Musselman).
Musselman developed a Drosophila model of type-2 diabetes (T2D) in which high sugar (HS) feeding leads to insulin resistance (Abstract). In this model, adipose TG storage is protective against fatty acid toxicity and diabetes. Initial biochemical and gene expression studies suggested that deficiency in CoA might underlie reduced TG synthesis in animals during chronic HS feeding. Focusing on the Drosophila fat body (FB), which is specialized for TG storage and lipolysis, we undertook a series of experiments to test the hypothesis that CoA could protect against the deleterious effects of caloric overload. Quantitative metabolomics revealed a reduction in substrate availability for CoA synthesis in the face of an HS diet. Further reducing CoA synthetic capacity by expressing FB-specific RNAi targeting pantothenate kinase (PK or fumble) or phosphopantothenoylcysteine synthase (PPCS) exacerbated HS-diet-induced accumulation of FFAs. Dietary supplementation with pantothenic acid (vitamin B5, a precursor of CoA) was able to ameliorate HS-diet-induced FFA accumulation and hyperglycemia while increasing TG synthesis.
Pantothenic acid (e.g., Vitamin B5, biosynthetic precusor of coenzyme A) is embraced by “an agent that increases intracellular coenzyme A levels” and/or “an agent that increases alternative macrophage activation”. HS-diet-induced FFA accumulation and hyperglycemia is embraced by “a disease or condition selected from diet-induced obesity, inflammation-related metabolic disorders, metabolic syndrome, sepsis, rheumatoid arthritis, eczemas, allergic or atopic dermatitis, and an inflammatory condition of the eye”. Musselman further teaches oral administration of pantothenic acid. Thus, Musselman teaches all of the instantly claimed elements.
Regarding the clause(s) “wherein increasing alternative…resolves an immune response in the subject”, “wherein the suppression or resolution…or radiation damage”, and “wherein increasing alternative…treats a parasitic infection”, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. A “wherein” clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04. In the instant case, the clause(s) simply expresses the intended result of a process step positively recited.
Thus, claims 1-5, 7-10, and 35-39 are anticipated.

Conclusion
Claims 1-10, 35-39, and 62-66 are pending. Claims 1-10, 35-39, and 62-65 are rejected. Claim 66 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/